IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Joel Salih,                                :
                                           :
                            Appellant      :
                                           :
              v.                           : No. 1524 C.D. 2018
                                           : Submitted: March 29, 2019
County of Allegheny Office                 :
of District Attorney, the City             :
of McKeesport, and Police                  :
Sergeant Derek Stitt                       :



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ROBERT SIMPSON, Judge1
              HONORABLE MICHAEL H. WOJCIK, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                            FILED: January 23, 2020

              Joel Salih (Appellant) appeals pro se from the August 6, 2018 order of
the Court of Common Pleas of Allegheny County (trial court) sustaining the
preliminary objections filed by the City of McKeesport and Police Sergeant Derek
Stitt (together, Appellees) and dismissing Appellant’s complaint with prejudice.
We affirm.
              On December 6, 2017, Appellant filed a civil complaint under
42 U.S.C. §1983 (Section 1983) against Appellees and the County of Allegheny

       1
        This matter was assigned to this panel before September 1, 2019, when Judge Simpson
assumed the status of senior judge and was decided before Judge Simpson’s service on the Court
ended on December 31, 2019.
Office of District Attorney (County), alleging that Appellees violated his
constitutional rights when he was arrested on November 16, 2016, without
probable cause. On March 29, 2018, Appellant filed a praecipe to discontinue the
case without prejudice against the County.
                 Appellant filed proof of service on April 6, 2018, certifying that the
complaint had been served on Appellees as of April 5, 2018, by United States mail,
pursuant to Pa. R.C.P. No. 403(1).2 Original Record at 8. On May 14, 2018,
Appellant filed a praecipe to enter default judgment. Attached as an exhibit to the
praecipe was a copy of a December 11, 2017 letter from Appellant addressed to the
Allegheny County Sheriff’s Office requesting service of the complaint pursuant to
Pa. R.C.P. No. 400.
                 On May 25, 2018, Appellees filed preliminary objections asserting (1)
a lack of jurisdiction based on Appellant’s failure to serve Appellees in accordance




       2
           Pa. R.C.P. No. 403(1) states:

                 If a rule of civil procedure authorizes original process to be served
                 by mail, a copy of the process shall be mailed to the defendant by
                 any form of mail requiring a receipt signed by the defendant or his
                 authorized agent. Service is complete upon delivery of the mail.

                 (1) If the mail is returned with notation by the postal authorities
                 that the defendant refused to accept the mail, the plaintiff shall
                 have the right of service by mailing a copy to the defendant at the
                 same address by ordinary mail with the return address of the
                 sender appearing thereon. Service by ordinary mail is complete if
                 the mail is not returned to the sender within fifteen days after
                 mailing.

Pa. R.C.P. No. 403(1).


                                                  2
with Pa. R.C.P. No. 400 (service by the sheriff)3 or to reinstate the complaint,4 and
(2) legal insufficiency of Appellant’s claim for false arrest where Appellant was
found guilty of all charges on January 25, 2018. Pa. R.C.P. No. 1028(a)(1), (a)(4).
By order dated August 6, 2018, the trial court sustained the preliminary objections
on both grounds and dismissed Appellant’s complaint with prejudice.
               The trial court stated that the only proof of service of record was filed
on April 6, 2018, five months after the complaint was filed. The proof of service
states that the complaint was served by United States mail, rather than by the
sheriff as required under Pa. R.C.P. No. 400. The trial court also noted that the
complaint was never reinstated. The trial court concluded that it lacked personal
jurisdiction over Appellees based on Appellant’s failure to properly serve
Appellees via the sheriff.5
               Additionally, the trial court determined the complaint was legally
insufficient to state a claim under Section 1983 based on false arrest. The trial
court explained that a claim for false arrest under the Fourth Amendment arises
when an arrest has been made without probable cause, and probable cause is


       3
          Pa. R.C.P. No. 400(a) states, “Except as provided in subdivisions (b) and (c) and in
Rules 400.1 and 1930.4, original process shall be served within the Commonwealth only by the
sheriff.”

       4
        See Pa. R.C.P. No. 401 (requiring service be made within thirty days after the filing of a
complaint and authorizing reissuance or reinstatement of original process when service is not
made timely).

       5
           The trial court acknowledged Appellant’s assertion that his praecipe for default
judgment reflects his attempt to effectuate service upon Appellees by the sheriff in December
2017, but characterized the assertion that service was attempted as insufficient. Because we
affirm on other grounds, we do not address the trial court’s determination that it lacked personal
jurisdiction over Appellees.


                                                3
conclusively established where, as here, the accused has been convicted of the
charges for which he was arrested.

              On appeal,6 we first consider Appellant’s Statement of the Questions
Involved,7 which asks only, “Is what happened to [Appellant] a crime and if so
does this vacate the lower court’s order due to the court’s knowledge of
[Appellant’s] attempt to effect service of original process?” Appellant’s Brief at 2.
In the argument section of his brief, Appellant asserts that the sheriff tampered
with public records and that the sheriff’s criminal conduct caused the dismissal of
his complaint. This issue was not decided or raised before the trial court during the
civil proceedings on Appellant’s Section 1983 claim and will not be addressed for
the first time on appeal. See Pa. R.A.P. 302(a) (“Issues not raised in the lower
court are waived and cannot be raised for the first time on appeal.”); Siegfried v.
Borough of Wilson, 695 A.2d 892, 894 (Pa. Cmwlth. 1997) (“Rule 302(a) clearly
states that issues not raised in the trial court are waived and cannot be raised for the
first time on appeal.”). Further, an appellate court may sua sponte refuse to
address an issue raised on appeal that was not raised and preserved below. In Re
Lehigh County Constables, 172 A.3d 712, 717 (Pa. Cmwlth. 2017). Consequently,
we conclude that Appellant has failed to preserve any issue for our review. Pa.
R.A.P. 302(a); Pa. R.A.P. 2116.
              Moreover, overlooking Appellant’s waiver of all appellate claims, we
discern no error in the trial court’s dismissal of Appellant’s complaint on the

       6
         Appellant filed an appeal with Superior Court, which, by order of October 9, 2018, sua
sponte transferred the matter to this Court.

       7
         Pa. R.A.P. 2116 states, “No question will be considered unless it is stated in the
statement of questions involved or is fairly suggested thereby.”


                                              4
grounds that the facts averred in the complaint are legally insufficient to state a
claim for relief under Section 1983. This Court has explained:

            To determine whether Appellant has stated a [Section]
            1983 action:
            [T]he initial inquiry must focus on whether the two
            essential elements to a [Section] 1983 action are present:
            (1) whether the conduct complained of was committed by
            a person acting under color of state law, and (2) whether
            this conduct deprived a person of rights, privileges or
            immunities secured by the Constitution or laws of the
            United States.
Uram v. County of Allegheny, 567 A.2d 753, 757 (Pa. Cmwlth. 1989).
            Appellant’s claim for relief under Section 1983 is for false arrest. In
determining liability in a Section 1983 action based on a claim of false arrest, the
critical issue is whether the arresting officers had probable cause to believe the
person arrested had committed the offense. Wagner v. Waitlevertch, 774 A.2d
1247, 1253 (Pa. Super. 2001). “Probable cause for arrest exists when the facts and
circumstances are sufficient to warrant a reasonable person to believe that an
offense had been or is being committed by the person to be arrested.” Id. In
McGriff v. Vidovich, 699 A.2d 797, 800 (Pa. Cmwlth. 1997), this Court affirmed
the dismissal of actions for false arrest on the basis that probable cause was
conclusively established by the appellant’s guilty plea to the offenses for which he
was charged.
            The appellant in McGriff was arrested and charged with burglary,
theft, and criminal mischief. After pleading guilty to those crimes, the appellant
filed two complaints against the arresting police officer alleging that the officer
prepared a false, misleading, and incomplete arrest warrant and acted
incompetently, leading to the appellant’s false arrest.             The appellant

                                         5
simultaneously filed a petition to proceed in forma pauperis. The trial court
determined that the complaints for false arrest could not be maintained because the
appellant pled guilty to the charges for which he was arrested. Consequently, the
trial court dismissed the complaints as frivolous.
             On appeal to this Court, we cited our Superior Court’s decision in
Cosmas v. Bloomingdale Bros., Inc., 660 A.2d 83 (Pa. Super. 1995), an appeal
from the grant of summary judgment in a malicious prosecution action. The
Superior Court observed in Cosmas that Pennsylvania courts generally consider a
conviction to be conclusive proof of the existence of probable cause. Id. at 86.
Our Court adopted that general rule in McGriff. We stated that while the law had
been somewhat unclear in the past, “we now agree with the Superior Court that
under the present state of Pennsylvania law, probable cause is conclusively
established at the time the arrest was made where there is a guilty plea or
conviction.” McGriff, 699 A.2d at 800. We affirmed the trial court’s order,
explaining that, having agreed with the Superior Court in Cosmas “that the law of
Pennsylvania is the Restatement position that a guilty plea conclusively establishes
probable cause, [the appellant] cannot establish an essential element needed to
make a cause of action for false arrest.” McGriff, 699 A.2d at 800.
             Accordingly, we affirm.8




                                         MICHAEL H. WOJCIK, Judge


      8
       On November 8, 2019, Appellant filed a Request for Oral Argument and a Request for
Argument En Banc, which, based on our disposition, we dismiss as moot.


                                           6
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Joel Salih,                            :
                                       :
                          Appellant    :
                                       :
              v.                       : No. 1524 C.D. 2018
                                       :
County of Allegheny Office             :
of District Attorney, the City         :
of McKeesport, and Police              :
Sergeant Derek Stitt                   :



                                      ORDER


              AND NOW, this 23rd day of January, 2020, the order of the Court of
Common Pleas of Allegheny County, dated August 6, 2018, is AFFIRMED.
Appellant’s Request for Oral Argument and Request for Argument En Banc are
DISMISSED as moot.




                                       __________________________________
                                       MICHAEL H. WOJCIK, Judge